


Exhibit 10(c)(c)(c)

 

AMENDMENT dated as of June 1, 2015 (this “Amendment”), to the TERM LOAN
AGREEMENT dated as of April 30, 2015 (the “Term Loan Agreement”) among
HEWLETT-PACKARD COMPANY (the “Borrower”), the Lenders party thereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS the Borrower and the Lenders under the Term Loan Agreement party hereto,
constituting the Required Lenders under the Term Loan Agreement, desire to amend
the Term Loan Agreement, on the terms and subject to the conditions set forth
herein, to clarify the application of the Term Loan Agreement to the provision
by the Borrower and its subsidiaries of collateral under credit support annexes
or other arrangements to secure obligations of the Borrower or its subsidiaries
in respect of interest rate swap agreements or other hedging agreements.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein (including in the preamble and recitals hereto) have the meanings
assigned to them in the Term Loan Agreement.

 

SECTION 2.  Amendment of the Term Loan Agreement.  Effective as of the Amendment
Execution Date, the Term Loan Agreement is hereby amended as follows:

 

(a)  Section 6.01(g) of the Term Loan Agreement is amended by inserting the text
“or other obligations” immediately after each reference to “Indebtedness”
therein; and

 

(b)  Section 6.02 of the Term Loan Agreement is amended by inserting the text
“or other obligations” immediately after the reference to “Indebtedness”
therein.

 

SECTION 3.  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and to each of the Lenders, as of the
Amendment Execution Date, that:

 

(a)  The representations and warranties of the Borrower set forth in the Term
Loan Agreement are true and correct in all material respects on and as of the
Amendment Execution Date.

 

(b)  On and as of the Amendment Execution Date, after giving effect to this
Amendment, no Default has occurred and is continuing under the Term Loan
Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 4.  Amendment Effectiveness.  The Amendment will become effective on the
first date (the “Amendment Execution Date”) on which (a) the Administrative
Agent (or its counsel) shall have received from (i) the Borrower, (ii) Lenders
that constitute at least the Required Lenders under the Term Loan Agreement and
(iii) the Administrative Agent, either (x) counterparts of this Amendment (which
may include telecopy or other electronic transmission of a signed signature
page of this Amendment) signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent that such party has signed a
counterpart of this Amendment and (b) the Borrower has confirmed to the
Administrative Agent that amendments to each of the 2012 Credit Agreement and
the 2014 Credit Agreement effecting the same changes to Section 6.01(g) and
Section 6.02 of each such agreement as the changes to such provisions under the
Term Loan Agreement effected hereby have become effective in accordance with
their terms.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Execution Date, and such notice shall be conclusive and binding.

 

SECTION 5.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Term Loan Agreement, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Term Loan Agreement, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. 
Nothing herein shall be deemed to entitle the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Term Loan
Agreement in similar or different circumstances.

 

(b)  On and after the Amendment Execution Date, each reference in the Term Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall be deemed to be a reference to the Term Loan Agreement as amended
hereby.

 

SECTION 6.  Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
a single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 8.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

 

HEWLETT-PACKARD COMPANY,

 

 

 

by

 

 

/s/ Rishi Varma

 

 

Name: Rishi Varma

 

 

Title: SVP, Deputy General Counsel and Assistant Secretary

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

 

 

by

 

 

/s/ Timothy D. Lee

 

 

Name: Timothy D. Lee

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Name of Lender: CITIBANK, N.A.,

 

 

 

by

 

 

/s/ Susan Olsen

 

 

Name:

Susan Olsen

 

 

Title:

Vice President

 

 

 

 

 

Name of Lender: BANK OF AMERICA, N.A.,

 

 

 

by

 

 

/s/ Jeannette Lu

 

 

Name:

Jeannette Lu

 

 

Title:

Vice President

 

 

 

 

 

Name of Lender: GOLDMAN SACHS BANK USA,

 

 

 

by

 

 

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

 

 

 

 

Name of Lender: DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

 

by

 

 

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by

 

 

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------
